—Judgment, Supreme Court, New York County (John Bradley, J.), rendered July 17, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence, notwithstanding the fact that the jury acquitted defendant on the count, charging criminal sale of a controlled substance. This Court has repeatedly rejected defendants’ argument to the contrary (see, People v Laboy, 254 AD2d 80). Credibility issues were properly presented to the jury and we see no reason tp disturb its findings. Concur — Rosenberger, J. P., Williams, Mazzarelli and Saxe, JJ.